DETAILED ACTION
Claims 1-20 filed August 25th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No. 11,314,320. See below where the removal of the underlined portions of U.S. Patent No. 11,314,320 would anticipate claims 1-20 of the present application.

Current claims
U.S. Patent No. 11,314,320
1. A first device comprising: a wireless processor; and a host processor configured to: provide data of a communication session to the wireless processor, the wireless processor to transmit the data to a second device through a wireless medium, and provide an indicator indicating an end of transmission of the data, to the wireless processor, to cause: the wireless processor to transmit the indicator to the second device through the wireless medium and to enter a sleep state until a scheduled time for additional data of a subsequent communication session, and the host processor to enter another sleep state until the scheduled time, in response to the indicator.
1. A first device comprising: a wireless processor; and a host processor separate from the wireless processor, the host processor coupled to the wireless processor, the host processor configured to: provide data of a communication session for an artificial reality to the wireless processor, the wireless processor to transmit the data to a second device through a wireless medium, the first device and the second device comprising a head wearable device and a console for providing the artificial reality, and provide an indicator indicating an end of transmission of the data, to the wireless processor, to cause: the wireless processor to transmit the indicator to the second device through the wireless medium and to enter a sleep state until a scheduled time for additional data of a subsequent communication session for the artificial reality, and the host processor to enter another sleep state until the scheduled time, in response to transmission of the indicator by the wireless processor.
2. The first device of claim 1, wherein the host processor is configured to provide the data to the wireless processor through a network layer protocol of communication between the host processor and the wireless processor.
2. The first device of claim 1, wherein the host processor is configured to provide the data to the wireless processor through a network layer protocol of communication between the host processor and the wireless processor.
3. The first device of claim 1, wherein the indicator causes the second device to enter the sleep state.
3. The first device of claim 1, wherein the indicator causes the second device to enter the sleep state.
4. The first device of claim 1, wherein the host processor and the wireless processor are scheduled to enter an active state at a first time for the communication session.
4. The first device of claim 1, wherein the host processor and the wireless processor are scheduled to enter an active state at a first time for the artificial reality session.
5. The first device of claim 4, wherein the host processor is configured to provide another indicator to the wireless processor to cause the wireless processor to enter the active state at the scheduled time for the subsequent communication session, a difference between the first time and the scheduled time corresponding to a frame time.
5. The first device of claim 4, wherein the host processor is configured to provide another indicator to the wireless processor to cause the wireless processor to enter the active state at the scheduled time for the subsequent communication session for the artificial reality, a difference between the first time and the scheduled time corresponding to a frame time of presenting the artificial reality.
6. The first device of claim 1, wherein the second device includes another host processor and another wireless processor, wherein the another wireless processor is configured to provide the data from the wireless processor to the another host processor.
6. The first device of claim 1, wherein the second device includes another host processor and another wireless processor coupled to the another host processor, wherein the another wireless processor is configured to provide the data from the wireless processor to the another host processor, and wherein the another host processor is configured to render the artificial reality according to the data.
7. The first device of claim 6, wherein the another wireless processor is configured to provide the indicator from the wireless processor to the another host processor, and wherein the another wireless processor and the another host processor are configured to enter the sleep state in response to the indicator.
7. The first device of claim 6, wherein the another wireless processor is configured to provide the indicator from the wireless processor to the another host processor, and wherein the another wireless processor and the another host processor are configured to enter the sleep state in response to the indicator.
8. The first device of claim 1, wherein the host processor is configured to provide, to the wireless processor, a command for synchronization, wherein the wireless processor is configured to synchronize a clock of the wireless processor according to a clock of the host processor, in response to the command.
8. The first device of claim 1, wherein the host processor is configured to provide, to the wireless processor, a command for synchronization, wherein the wireless processor is configured to synchronize a clock of the wireless processor according to a clock of the host processor, in response to the command.
9. The first device of claim 8, wherein the wireless processor is configured to transmit, to the second device through the wireless medium, the command, wherein another wireless processor and another host processor of the second device are configured to synchronize with the host processor according to the command.
9. The first device of claim 8, wherein the wireless processor is configured to transmit, to the second device through the wireless medium, the command, wherein another wireless processor and another host processor of the second device are configured to synchronize with the host processor according to the command.
10. The first device of claim 9, wherein the host processor is configured to schedule the scheduled time to enter the active state for the wireless processor, the host processor, the another wireless processor, and the another host processor.
10. The first device of claim 9, wherein the host processor is configured to schedule the scheduled time to enter an active state for the wireless processor, the host processor, the another wireless processor, and the another host processor.
11. A method comprising: providing, by a host processor of a first device, data of a communication session to a wireless processor of the first device; transmitting, by the wireless processor, the data to a second device through a wireless medium; and providing, by the host processor, an indicator indicating an end of transmission of the data, to the wireless processor, to cause: the wireless processor to transmit the indicator to the second device through the wireless medium and to enter a sleep state until a scheduled time for additional data of a subsequent communication session, and the host processor to enter another sleep state until the scheduled time, in response to transmission the indicator
11. A method comprising: providing, by a host processor of a first device coupled to a wireless processor of the first device, data of a communication session for an artificial reality to the wireless processor separate from the host processor; transmitting, by the wireless processor, the data to a second device through a wireless medium, the first device and the second device comprising a head wearable device and a console for providing the artificial reality; and providing, by the host processor, an indicator indicating an end of transmission of the data, to the wireless processor, to cause: the wireless processor to transmit the indicator to the second device through the wireless medium and to enter a sleep state until a scheduled time for additional data of a subsequent communication session for the artificial reality, the host processor to enter another sleep state until the scheduled time, in response to transmission of the indicator by the wireless processor.
12. The method of claim 11, wherein providing the data to the wireless processor of the first device includes providing the data to the wireless processor through a network layer of communication between the host processor and the wireless processor.
12. The method of claim 11, wherein providing the data to the wireless processor of the first device includes providing the data to the wireless processor through a network layer of communication between the host processor and the wireless processor.
13. The method of claim 11, further comprising: entering, by the host processor and the wireless processor, an active state at a first time for the communication session.
13. The method of claim 11, further comprising: entering, by the host processor and the wireless processor, an active state at a first time for the communication session for the artificial reality.
14. The method of claim 13, further comprising: providing, by the host processor, another indicator to the wireless processor to cause the wireless processor to enter the active state at the scheduled time for the subsequent communication session, a difference between the first time and the scheduled time corresponding to a frame time.
14. The method of claim 13, further comprising: providing, by the host processor, another indicator to the wireless processor to cause the wireless processor to enter the active state at the scheduled time for the subsequent communication session for the artificial reality, a difference between the first time and the scheduled time corresponding to a frame time of presenting the artificial reality.
15. The method of claim 11, wherein the wireless processor is configured to transmit the data and the indicator to the second device, the indicator causing the second device to enter the sleep state in response to the indicator.
15. The method of claim 11, wherein the wireless processor is configured to transmit the data and the indicator to the second device, the indicator causing the second device to enter the sleep state after rendering the artificial reality according to the data.
16. The method of claim 15, further comprising: synchronizing, by the first device, the second device with the first device, the first device and the second device to enter an active state for additional data of an additional communication session according to the synchronization.
16. The method of claim 15, further comprising: synchronizing, by the first device, the second device with the first device, the first device and the second device to enter an active state for additional data of an additional communication session for the artificial reality according to the synchronization.
17. A first device comprising: a wireless processor configured to: receive, from a second device through a wireless medium, data of a communication session for an artificial reality, receive, from the second device through the wireless medium, an indicator indicating an end of transmission of the data, provide the data and the indicator to a host processor, and enter a sleep state until a scheduled time for additional data of a subsequent communication session for the artificial reality; and the host processor configured to: present the artificial reality according to the data, and enter another sleep state until the scheduled time, in response to the indicator after presenting the artificial reality.
17. A first device comprising: a wireless processor configured to: receive, from a second device through a wireless medium, data of a communication session for an artificial reality, and receive, from the second device through the wireless medium, an indicator indicating an end of transmission of the data; provide the data and the indicator to a host processor; enter a sleep state until a scheduled time for additional data of a subsequent communication session for the artificial reality; and the host processor separate from the wireless processor, the host processor coupled to the wireless processor, and the host processor configured to: present the artificial reality according to the data, and enter another sleep state until the scheduled time, in response to the indicator after presenting the artificial reality.
18. The first device of claim 17, wherein the host processor and the wireless processor are scheduled to enter an active state for the subsequent communication session for the artificial reality.
18. The first device of claim 17, wherein the host processor and the wireless processor are scheduled to enter an active state for the subsequent communication session for the artificial reality.
19. The first device of claim 17, wherein the wireless processor is configured to provide the data and the indicator to the host processor through a network layer protocol of communication between the host processor and the wireless processor.
19. The first device of claim 17, wherein the wireless processor is configured to provide the data and the indicator to the host processor through a network layer protocol of communication between the host processor and the wireless processor.
20. The first device of claim 17, wherein the wireless processor is configured to receive, from the second device through the wireless medium, a command for synchronization, and wherein the host processor is configured to synchronize a first clock of the host processor with a second clock of the wireless processor, in response to the command.
20. The first device of claim 17, wherein the wireless processor is configured to receive, from the second device through the wireless medium, a command for synchronization, and wherein the host processor is configured to synchronize a first clock of the host processor with a second clock of the wireless processor, in response to the command.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakani et al. (US2009/0279464).

 	Consider claim 1, where Kakani teaches a first device comprising: a wireless processor; (See Kakani figure 6 where each wireless device 100A has a control module 620) and a host processor configured to: provide data of a communication session to the wireless processor, the wireless processor to transmit the data to a second device through a wireless medium, (See Kakani figure 1b and paragraphs 35-40 where a first device will provide the service period or session information to a second device through a wireless direct data transfer link 110)  and provide an indicator indicating an end of transmission of the data, to the wireless processor, (See Kakani paragraph 11 where the final frame of a message will contain an End of Service Period (EOSP) bit)  to cause: the wireless processor to transmit the indicator to the second device through the wireless medium and to enter a sleep state until a scheduled time for additional data of a subsequent communication session, (See Kakani fig 1B and paragraph 11, 35 where a specified time field 126 to indicates when a next active direct data transfer period will start, so that the devices STA 100A and STA 100B can remain in power save mode in the direct data transfer link 110 until that time. The value of the time field 126 is set to the next "wakeup time," thus STA 100A remains in power save mode until that time) and the host processor to enter another sleep state until the scheduled time, in response to transmission of the indicator. (See Kakani paragraph 11, 35-40 where the transmission of the EOSP bit can signal to both the transmitting device and the receiving device to enter into a power save state or sleep state until the next wakeup time, thus STA 100B remains in power save mode until that time) 

 	Consider claim 2, where Kakani discloses the first device of claim 1, wherein the host processor is configured to provide the data to the wireless processor through a network layer protocol of communication between the host processor and the wireless processor. (See Kakani figure 6 paragraph 34, 81 where the devices operate according to the 802.11e (known in the art as Wi-Fi) networking standard which uses the internet protocol layer) 

 	Consider claim 3, where Kakani discloses the first device of claim 1, wherein the indicator causes the second device to enter the sleep state. (See Kakani paragraph 11, 35-40 where the transmission of the EOSP bit can signal to both the transmitting device and the receiving device to enter into a power save state or sleep state)

 	Consider claim 4, where Kakani discloses the first device of claim 1, wherein the host processor and the wireless processor are scheduled to enter an active state at a first time for the communication session. (See Kakani paragraph 35 where there is a message field to indicate the next wake up time after receiving the EOSP bit)

 	Consider claim 5, where Kakani discloses the first device of claim 4, wherein the host processor is configured to provide another indicator to the wireless processor to cause the wireless processor to enter the active state at a second time for a subsequent artificial reality session, a difference between the first time and the second time corresponding to a frame time. ((See Kakani fig 1B and paragraph 11, 35 where a specified time field 126 to indicates when a next active direct data transfer period will start, so that the devices STA 100A and STA 100B can remain in power save mode in the direct data transfer link 110 until that time. The value of the time field 126 is set to the next "wakeup time." Additionally, there is a message field to indicate the next wake up time after receiving the EOSP bit indicating that both devices should go to sleep. Thus, the next wake up time is another indicator to enter an active state)

 	Consider claim 6, where Kakani discloses the first device of claim 1, wherein the second device includes another host processor and another wireless processor coupled to the another host processor, wherein the another wireless processor is configured to provide the data from the wireless processor to the another host processor, and wherein the another host processor is configured to render the artificial reality session according to the data. (See Kakani figure 1b and paragraphs 35-40 where a first device 100A will provide the service period or session information to a second device 100B through a wireless direct data transfer link 110, where the two mobile devices have the same structure shown in figure 6 of Kakani)  

 	Consider claim 7, where Kakani discloses the first device of claim 6, wherein the another wireless processor is configured to provide the indicator from the wireless processor to the another host processor, and wherein the another wireless processor and the another host processor are configured to enter the sleep state in response to the indicator. (See Kakani paragraph 11, 35-40 where the transmission of the EOSP bit can signal to both the transmitting device and the receiving device to enter into a power save state or sleep state)

 	Consider claim 11, where Kakani teaches a method comprising: providing, by a host processor of a first device, data of a session to a wireless processor coupled to the host processor; (See Kakani figure 6 where there is a CPU 660 coupled to the control module 620) transmitting, by the wireless processor, the data to a second device through a wireless medium; (See Kakani figure 1b and paragraphs 35-40 where a first device will provide the service period or session information to a second device through a wireless direct data transfer link 110)  and providing, by the host processor, an indicator indicating an end of transmission of the data, to the wireless processor, (See Kakani paragraph 11 where the final frame of a message will contain an End of Service Period (EOSP) bit)  to cause: the wireless processor to transmit the indicator to the second device through the wireless medium and to enter a sleep state until a scheduled time for additional data of a subsequent communication session, (See Kakani fig 1B and paragraph 11, 35 where a specified time field 126 to indicates when a next active direct data transfer period will start, so that the devices STA 100A and STA 100B can remain in power save mode in the direct data transfer link 110 until that time. The value of the time field 126 is set to the next "wakeup time") and the host processor to enter another sleep state until the scheduled time, in response to transmission of the indicator. (See Kakani paragraph 11, 35-40 where the transmission of the EOSP bit can signal to both the transmitting device and the receiving device to enter into a power save state or sleep state until the next wakeup time)

 	Consider claim 12, where Kakani discloses the method of claim 11, wherein providing the data to the wireless processor of the first device includes providing the data to the wireless processor through a network layer of communication between the host processor and the wireless processor. (See Kakani figure 6 paragraph 34, 81 where the devices operate according to the 802.11e (known in the art as Wi-Fi) networking standard which uses the internet protocol layer)

 	Consider claim 13, where Kakani discloses the method of claim 11, further comprising: entering, by the host processor and the wireless processor, an active state at a first time for the communication session. (See Kakani paragraph 35 where there is a message field to indicate the next wake up time after receiving the EOSP bit indicating that both devices should go to sleep)

 	Consider claim 14, where Kakani discloses the method of claim 13, further comprising: providing, by the host processor, another indicator to the wireless processor to cause the wireless processor to enter the active state at a second time for a subsequent artificial reality session, a difference between the first time and the second time corresponding to a frame time. (See Kakani paragraph 35 where there is a message field to indicate the next wake up time after receiving the EOSP bit indicating that both devices should go to sleep. Thus, the next wake up time is another indicator to enter an active state)

 	Consider claim 15, where Kakani discloses the method of claim 11, wherein the wireless processor is configured to transmit the data and the indicator to the second device, the indicator causing the second device to enter the sleep state in response to the indicator. (See Kakani paragraph 35 where there is a message field to indicate the next wake up time after receiving the EOSP bit indicating that both devices should go to sleep)

 	Consider claim 16, where Kakani discloses the method of claim 15, further comprising: synchronizing, by the first device, the second device with the first device, the first device and the second device to enter an active state for additional data of the communication session according to the synchronization. (See Kakani paragraph 35 where there is a message field to indicate the next wake up time after receiving the EOSP bit indicating that both devices should go to sleep)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakani as applied to claim 1 above, in further view of Manea et al. (US2016/0218885)

	Consider claim 8, where Kakani discloses the first device of claim 1, however they do not explicitly teach wherein the host processor is configured to provide, to the wireless processor, a command for synchronization, wherein the wireless processor is configured to synchronize a clock of the wireless processor according to a clock of the host processor, in response to the command. However, in an analogous field of endeavor Manea teaches the limitation. (See Manea paragraph 33 where based upon a command from the processor the transmitter can generate and transmit information such as synchronization signaling such as the host clock frequency to synchronize to any slave devices) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kakani such that the host processor can send a synchronization command to the wireless module as taught by Manea. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making predictable communications between two modules in a device. 

 	Consider claim 9, where Kakani in view of Manea teaches the first device of claim 8, wherein the wireless processor is configured to transmit, to the second device through the wireless medium, the command, wherein another wireless processor and another host processor of the second device are configured to synchronize with the host processor according to the command. (See Kakani paragraph 37-40 where a time synchronization function is transmitted such that the transmitting station 100A and the receiving station 100B agree upon a common wakeup time)
 	
 	Consider claim 10, where Kakani in view of Manea teaches the first device of claim 9, wherein the host processor is configured to schedule a time to enter an active state for the wireless processor, the host processor, the another wireless processor, and the another host processor. (See Kakani paragraph 35 where there is a message field to indicate the next wake up time after receiving the EOSP bit indicating that both devices should go to sleep)

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Pusch et al. (US10,252,501)

 	Consider claim 17, where Kakani teaches a first device comprising: a wireless processor configured to: receive, from a second device through a wireless medium, data, (See Kakani figure 6 where there is a CPU 660 coupled to the control module 620)  and receive, from the second device through the wireless medium, an indicator indicating an end of transmission of the data; (See Kakani figure 1b and paragraphs 35-40 where a first device will provide the service period or session information to a second device through a wireless direct data transfer link 110)  provide the data and the indicator to a host processor, and enter a sleep state until a scheduled time for additional data of a subsequent communication session; (See Kakani fig 1B and paragraph 11, 35 where a specified time field 126 to indicates when a next active direct data transfer period will start, so that the devices STA 100A and STA 100B can remain in power save mode in the direct data transfer link 110 until that time. The value of the time field 126 is set to the next "wakeup time") and a host processor coupled to the wireless processor, the host processor configured to: present the session according to the data, and enter another sleep state until the scheduled time, in response to the indicator after presenting the session. (See Kakani paragraph 11, 35-40 where the transmission of the EOSP bit can signal to both the transmitting device and the receiving device to enter into a power save state or sleep state) 
	Kakani teaches data, however Kakani does not explicitly teach data of an artificial reality session. However, in the analogous field of endeavor of augmented reality Pusch teaches data of an artificial reality session. (See Pusch figure 1 and col 6 line 40 – col 8 line 34 where a local client 210 (which may be a game console) interfaces wirelessly with a head mounted display 170 via a LAN where the client may have a simulation state synchronizer engine, a session manager engine and or network interface.) Therefore, it would have been obvious for one of ordinary skill in the art to apply the generic network interface defined by Kakani to the augmented reality network session as defined by Pusch. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of applying fundamental network technologies to specific networked devices to yield the predictable result of networking two devices together. 

 	Consider claim 18, where Kakani in view of Pusch teaches the first device of claim 17, wherein the host processor and the wireless processor are scheduled to enter an active state for a subsequent artificial reality session. (See Kakani paragraph 35 where there is a message field to indicate the next wake up time after receiving the EOSP bit indicating that both devices should go to sleep)

 	Consider claim 19, where Kakani in view of Pusch teaches the first device of claim 17, wherein the wireless processor is configured to provide the data and the indicator to the host processor through a network layer protocol of communication between the host processor and the wireless processor. (See Kakani figure 6 paragraph 34, 81 where the devices operate according to the 802.11e (known in the art as Wi-Fi) networking standard which uses the internet protocol layer)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of Pusch as applied to claim 17 above, in further view of Manea 

 	Consider claim 20, where Kakani in view of Pusch teaches the first device of claim 17, however they do not explicitly teach wherein the wireless processor is configured to receive, from the second device through the wireless medium, a command for synchronization, and wherein the host processor is configured to synchronize a first clock of the host processor with a second clock of the wireless processor, in response to the command. However, in an analogous field of endeavor Manea teaches the limitation. (See Manea paragraph 33 where based upon a command from the processor the transmitter can generate and transmit information such as synchronization signaling such as the host clock frequency to synchronize to any slave devices) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kakani such that the host processor can send a synchronization command to the wireless module as taught by Manea. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making predictable communications between two modules in a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624